EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE 
Note: 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Allowability Notice is in response to the after-final communications filed January 11, 2022

Terminal Disclaimer
1.	The terminal disclaimer filed on January 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,226,594 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guy L. Cumberbatch on January 31, 2022.
The application has been amended as follows: 
Claims 12 and 16 are amended as follows:
Claim 12. ---A closed urinary catheter system comprising: a flexible collection bag elongated in one dimension with two flexible matching panels sealed together at outer edges forming an inner cavity that defines a collection volume therein, the collection bag having an outlet formed in one longitudinal end, the collection bag further having an internal through hole defined by inner edges of the matching panels sealed together, the through hole being elongated in the same direction as the collection bag so as to create an elongated narrow bridge in the matching panels between the through hole and an adjacent seam formed by lateral outer edges of the two matching panels sealed together and defining an indent, so as to form a narrow internal channel open to the inner cavity between the through hole and the indent; and 
Claim 16. ---The system of claim 12, wherein the collection bag has a longitudinal dimension, a shorter lateral dimension and a longitudinally-extending midplane, the through hole being elongated in the longitudinal direction and the midplane intersects the through hole, and wherein the adjacent seam is formed by a lateral outer edge of the collection bag defining [[the indent which is co-extensive with the through hole that creates the elongated narrow bridge with the through hole.---

Allowable Claims
3.	Claims 1-20 are allowed over the prior art of record. 

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Kavanagh et al. (US 6,578,708).
Kavanagh, while teaching a similar closed urinary catheter system, fails to explicitly disclose or suggest, alone or in combination, he through hole being elongated in the same direction as the collection bag so as to create an elongated narrow bridge in the matching panels between the through hole and an adjacent seam formed by lateral outer edges of the two matching panels sealed together and defining an indent, so as to form a narrow internal channel open to the inner cavity between the through hole and the indent.
These limitations untaught by Kavanagh impart a novel and non-obvious function of the claimed device; namely, as discussed in paragraphs [0008] and [0033] of applicant’s specification, as originally filed, applicant has recognized that by positioning the narrow bridge/channel between a through hole and .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781